DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/01/2022 containing amendments and remarks to the claims.
The rejections of claims 19-20 and 22-39 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-8, filed 06/01/2022, with respect to the rejections of claims 19-20 and 22-39 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to recite “directly hydrodeoxygenating an unaltered stream comprising the second fraction obtained by step (c’’)”, wherein the second fraction consists essentially of methyl esters, ethyl esters, or both, having a saturated hydrocarbon chain. The prior art of record Abhari et al. (US 2008/0163543 A1) discloses subjecting saturated fatty methyl acid esters (FAME) to hydrodeoxygenation, however, further discloses that a free-fatty acid rich stream is combined with the saturated FAME for hydrodeoxygenation ([0028]). The claims have been amended such that the hydrotreating step of Abhari cannot be considered identical or equivalent to step (d) of the Applicant’s claim 19. The amended limitation which requires directly hydrodeoxygenating an unaltered stream comprising the second fraction, wherein the second faction consists essentially of methyl esters, ethyl esters, or both, having a saturated hydrocarbon chain, is interpreted as limiting the stream for hydrodeoxygenation to the second fraction and materials that do not materially affect the basic and novel characteristics of the claimed invention. In the present invention, it is clear that the presence of unsaturated components such as those that would be present in a free-fatty acid rich stream (e.g. triglycerides and glycerol) materially affect the basic and novel characteristics of the claimed invention and are to be excluded from the claimed step (d). The invention is directed to selective transformation of unsaturated components and hydrotreating streams composed completely of saturated components. The absence of unsaturated chains during hydrotreating reduces the hydrogen consumption and therefore lowers operating costs in the Ecofining section. The claims further indicate that unsaturated hydrocarbon chains are to be separated from saturated chains prior to hydrodeoxygenation. Therefore, the rejections of claims 19-20 and 22-39 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses or reasonably suggests a process as recited in claim 19. Cohen et al. (US 2011/0113679 A1) is the closest prior art that discloses claimed steps (a)-(c’’). Cohen discloses a method of refining and producing fuel from natural oil feedstocks comprising:
subjecting a natural oil comprising glycerides/triglycerides to metathesis with a low molecular weight olefin such as C2-C6 monoolefins in the presence of a metathesis catalyst to produce a mixture of metathesized esters comprising metathesized glyceride and a mixture comprising C6-C18 olefins ([0035]-[0038]; [0055]-[0057]; [0062]; [0064]);
separating the mixture of olefins from the mixture of metathesized esters comprising metathesized glyceride ([0062]-[0064]), wherein the olefins may be collected and sold for any number of known uses and wherein Cohen recognizes that the olefins are suitable for further oligomerization to form poly-alpha-olefins, mineral oil substitutes and/or biodiesel ([0065]), which indicates that the olefins obtained from metathesis may be considered intermediates that are adapted for additives or adapted to function as components for oil production;
subjecting the metathesized esters to transesterification with an alcohol selected from methanol and/or ethanol to produce a mixture of saturated and unsaturated fatty acid methyl esters, and glycerin ([0078]-[0080]; [0103]-[0108]);
separating the glycerin from the mixture of methyl esters ([0082]; [0106]); and
separating esters into various individual fractions such as the separation of esters containing unsaturated hydrocarbon chains from esters containing saturated hydrocarbon chains ([0085]; [0086]; [0107]; [0108])
Cohen further discloses that individual fractions of esters may be further processed after distillation ([0086]; [0109]). 
Cohen fails to disclose or reasonably suggest directly hydrodeoxygenating an unaltered stream comprising the second fraction obtained by step (c’’), wherein the second fraction consists essentially of esters having a saturated hydrocarbon chain, to produce and effluent and then hydroisomerizing the effluent to obtain a hydrocarbon fuel or fraction thereof. 

Abhari et al. (US 2008/0163543 A1) is the closest prior art that discloses hydrodeoxygenating saturated fatty methyl acid esters separated from unsaturated methyl acid esters. Abhari, directed to a process for producing bio-derived fuel with alkyl ester and iso-paraffin components, discloses a process for producing hydrocarbon fuels comprising:
transesterification of a biological component with an alcohol to produce fatty acid alkyl esters and glycerol ([0011]; [0025]-[0027]);
separating saturated fatty methyl acids esters from unsaturated methyl acid esters ([0027]); and
subjecting the saturated fatty methyl acid esters to hydrodeoxygenation and then hydroisomerization to produce a hydrocarbon fuel or fraction thereof ([0012]; [0028]-[0031]). 
However, as discussed above, Abhari further discloses that a free-fatty acid rich stream is combined with the saturated FAME for hydrodeoxygenation ([0028]) and the claims have been amended to exclude unsaturated components from the hydrodeoxygenation. A free-fatty acid rich stream comprises unsaturated components that are saturated during hydrotreating and would be excluded. 
The Applicant has recognized that by selectively transforming unsaturated components and hydrotreating streams composed completely of saturated components, a reduction of hydrogen consumption and therefore lowers operating costs in the Ecofining section can be achieved. 
The prior art fails to disclose directly hydrodeoxygenating an unaltered stream comprising the second fraction obtained by step (c’’) as recited in the claims and therefore, claims 19-20 and 22-39 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772